Case 1:19-cr-20603-MGC Document 14 Entered on FLSD Docket 10/24/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-20603-CR-COOKE/GOODMAN


  UNITED STATES OF AMERICA

  vs.

  ABDUL-MAJEED MAROUF AHMED ALANI,

                          Defendant.
  ____________________________________________/


                              GOVERNMENT=S THIRD RESPONSE
                            TO THE STANDING DISCOVERY ORDER

         The United States hereby files this third response to the Standing Discovery Order. This

  response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16.

         A.     5.     Books, papers, documents, data, photographs, tangible objects, buildings or
                       places, within the government’s possession, custody or control, which are
                       material to the preparation of the defendant’s defense, or which the
                       government intends to use as evidence at trial to prove its case in chief, or
                       which were obtained from or belong to the defendant, may be inspected at
                       a mutually convenient time at: the Office of the United States Attorney, 99
                       Northeast 4th Street, Miami, Florida, Suite 800. Please call the undersigned
                       to set up a date and time that is convenient to both parties.

                       The following documentary evidence is being provided as part of this
                       response:

                       1.     GOV 001682-001699: CD containing FBI 302s and 1A exhibits to
                              302s.

                       2.     GOV 001700: CD containing combined footage from Miami
                              International Airport on July 17, 2019. This is a composite exhibit of
                              video footage previously produced in the First and Second Responses
                              to the Standing Discovery Order.

                       The attachments to this discovery response are not necessarily copies of all

                                                  1
Case 1:19-cr-20603-MGC Document 14 Entered on FLSD Docket 10/24/2019 Page 2 of 5



                   the books, papers, documents, data, etc., that the government may intend to
                   introduce at trial.

             6.    A laboratory analysis report regarding the defendant’s DNA in connection
                   with this case is pending.

        B.         DEMAND FOR RECIPROCAL DISCOVERY: Pursuant to the Standing
                   Discovery Order, the United States requests the disclosure and production
                   of materials listed in Section (b) of Local Rule 88.10. This request is also
                   made pursuant to Rule 16(b) of the Federal Rules of Criminal Procedure.

        C.         The government will disclose any information or material which may be
                   favorable on the issues of guilt or punishment within the scope of Brady v.
                   Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97
                   (1976).

        D.         The government will disclose any payments, promises of immunity,
                   leniency, preferential treatment, or other inducements made to prospective
                   government witnesses, within the scope of Giglio v. United States, 405 U.S.
                   150 (1972), or Napue v. Illinois, 360 U.S. 264 (1959).

        E.         The government will disclose any prior convictions of any alleged co-
                   conspirator, accomplice or informant who will testify for the government at
                   trial.

        F.         The defendant was not identified in a lineup, show up, photo array or similar
                   identification proceedings.

        G.         The government has advised its agents and officers involved in this case to
                   preserve all rough notes.

        H.         The government will timely advise the defendant of its intent, if any, to
                   introduce at trial extrinsic act evidence pursuant to F.R.E. 404(b). Pursuant
                   to Local Rule 88.10, the notice will be provided regardless of whether the
                   evidence may be used in the case-in-chief, for impeachment or possible
                   rebuttal, and will include the general nature of the evidence.

        I.         The defendant is not an aggrieved person, as defined in Title 18, United
                   States Code, Section 2510(11), of any relevant electronic surveillance that
                   was authorized pursuant to 18 U.S.C. §2516 and 18 U.S.C §2518 and that
                   has been unsealed in accordance with 18 U.S.C §2518.

        J.         The government has ordered transcribed the Grand Jury testimony of all
                   witnesses who will testify for the government at the trial of this cause.

                                             2
Case 1:19-cr-20603-MGC Document 14 Entered on FLSD Docket 10/24/2019 Page 3 of 5




         K.              No contraband is involved in this indictment.

         L.              The government does not know of any automobile, vessel, or aircraft
                         allegedly used in the commission of this offense that is in the government's
                         possession.

         M.              The government is not presently aware of any latent fingerprints or palm
                         prints which have been identified by a government expert as those of the
                         defendant.

         N.              The government will make every possible effort in good faith to stipulate to
                         all facts or points of law the truth and existence of which is not contested
                         and the early resolution of which will expedite trial. These stipulations will
                         be discussed with defense counsel in a timely fashion, both before, at, and
                         after the discovery conference.

         The government is aware of its continuing duty to disclose such newly discovered
  additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
  of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

         In addition to the request made above by the government pursuant to the Standing
  Discovery Order, Local Rule 88.10(b), and Rule 16(b) of the Federal Rules of Criminal Procedure,
  in accordance with Rule 12.1 of the Federal Rules of Criminal Procedure, the government hereby
  demands Notice of Alibi defense; the approximate time, date, and place of the offense was:

                         Time: am hours.
                         Date: 7/17/19.
                         Place: Miami International Airport.



  [This space intentionally left blank.]




                                                   3
Case 1:19-cr-20603-MGC Document 14 Entered on FLSD Docket 10/24/2019 Page 4 of 5



         The attachments to this response are numbered GOV 001682 through GOV 001700. Please
  contact the undersigned Assistant United States Attorneys if any pages or discs are missing.

                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                           By: s/ Randy A. Hummel
                                               Randy A. Hummel
                                               Assistant United States Attorney
                                               Senior Litigation Counsel
                                               Florida Bar No. 973378
                                               99 Northeast 4th Street
                                               Miami, Florida 33132-2111
                                               Tel: (305) 961-9299
                                               Email: randy.hummel@usdoj.gov

                                           By: s/ Maria K. Medetis
                                               Maria K. Medetis
                                               Assistant United States Attorney
                                               Florida Bar No. 1012329
                                               99 Northeast 4th Street
                                               Miami, Florida 33132-2111
                                               Tel: (305) 961-9010
                                               Email: maria.medetis@usdoj.gov

  cc:    Special Agent Rene Luna,
         Federal Bureau of Investigation




                                                 4
Case 1:19-cr-20603-MGC Document 14 Entered on FLSD Docket 10/24/2019 Page 5 of 5



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 24, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on counsel for the defendant, Jonathan Scott Meltz via Notice of Electronic

  Filing generated by CM/ECF and via Federal Express (including bates numbered items referenced

  in the foregoing document).



                                                       s/Maria K. Medetis
                                                       Maria K. Medetis
                                                       Assistant United States Attorney




                                                   5
